DETAILED ACTION
Status of Claims
The following is a Final Office Action.
Claim 7 is cancelled. Claims 1 and 2 are amended. Claims 1-6 are considered in this Office Action. Claims 1-6 are currently pending. 
Examiner notes that claim 7 status identifier is marked up as “cancelled,”, however, claim 7 text is still with the status of "canceled".  Examiner notes that claim 7 status identifier will be understood as “cancelled”, however appropriate correction is required. See MPEP 714.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101 rejection. An updated §101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and overcome the 35 U.S.C. §102 rejection. An updated the 35 U.S.C. §103 rejection will address applicant’s amendments. 

Response to Argument
Applicant’s arguments with respect to the 35 U.S.C. §101 rejection to claims have been considered, but are not persuasive. An updated the 35 U.S.C. §101 rejection will address applicant’s amendment.
Applicant’s arguments and amendments with respect to the 35 U.S.C. §102 rejection to claims have been considered, however they are primarily raised in light of applicant’s amendments. An updated the 35 U.S.C. §103 rejection will address applicant’s amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-6) is directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of commercial or legal interactions (including advertising, marketing or sales activities or behaviors, and business relations) and managing interactions between people, which falls into the “certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims further recite an abstract idea by reciting a mental process.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A method of providing a ride series to a driver comprising: in a processing system; identifying metrics of the ride series using a ride organizer module; and wherein the request for the ride series is from a passenger module, and wherein the ride series comprises a plurality of trips by the passenger having common start points and destinations; identifying at least one driver from a plurality of possible drivers that can provide service for at least one ride of the ride series using a ride scheduling module; offering the at least one ride to the driver using the ride scheduling module; assigning the at least one ride to the driver if the driver claims the offered ride using the ride scheduling module. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The claims recite the following additional elements: processing system, ride organizer module, passenger module, and ride scheduling module.  However, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these claims as a whole have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 11 describe high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims recite the following additional elements: processing system, ride organizer module, passenger module, and ride scheduling module.  The claims as a whole have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 11) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over William Willner (US 2020/0160235 A1, hereinafter “Willner”) in view of Oscar Salazar Gaitan (US 2016/0292596 A1, hereinafter “Gaitan”).

Claim 1:
Willner teaches:
A method of providing a ride to a driver comprising: in a processing system ([0010] processing system) identifying metrics of the ride… (fig. 3a and par. [0017] describe trip information for both the driver and rider, wherein the ride metrics include originating location information, destination information, passenger/driver information and pricing information such as the price the rider is willing to pay);
 identifying at least one driver from a plurality of possible drivers that can provide the rides service for at least one ride of the ride … using a ride scheduling module ([0018] processing of the information may also be performed so that it is in a format to be displayed. Also, travelers, or riders, may be provided via the rider devices with a list of drivers who are willing to accept less than retail price for private transfers in order to not travel back to their originating destination empty or travel to a schedule pick-up empty. [0015] the ride-matching module 24 may also enable negotiation between a rider device 16 and a driver device 14, such as when the rider destination location is between the driver starting location and the driver destination location. Fig. 2 describes plurality of modules); 
offering at least one ride to the driver using the ride scheduling module ([0015] the ride-matching module 24 may also enable negotiation between a rider device 16 and a driver device 14, such as when the rider destination location is between the driver starting location and the driver destination location. [fig. 3b and par. [0019] describes offering the ride to a driver); 
assigning the at least one ride to the driver if the driver claims the offered ride using the ride scheduling module ([0019] and fig. 3b step 112 and 114 describe confirming by the driver the ride and removing the ride from the list and reserve the ride (assign)). 
While Willner describes ride information include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date, it does not explicitly teach ride series comprises a plurality of trips, however, analogous art in the field of ride share, Gaitan, teaches: 
and wherein the request for the ride series is from a passenger module, and wherein the ride series comprises a plurality of trips by the passenger having common start points and destinations ([0025] data received from the subscribed entity may further comprise at least one ride input factor. Ride input factors are considered when forming a rideshare group, as discussed in connection with step 250 below, and may be received at any time before or during formation of the rideshare group. A ride input factor permits subscribed entities, administrators and other authorized users to impose parameters on the formation of rideshare groups. Examples of ride input factors may include required, number (or range of number) of passengers per ride, ride pickup location, rider distance (or range of distance) to the ride pickup location, and rider distance (or range of distance) to entity destination. [0029]  Exemplary displays for prompting input of commuter registration information are shown in FIGS. 3F-3G. Commuter registration information may further include desired commuter travel information, such as, for example, commuter time of arrival, commuter time of departure, a selection of the days of the week the commuter travels or desires to travel to the destination address, current commuting habits, such as whether the commuter is currently carpooling or not, vehicle type, number of vehicle seats available, and current travel expenses. [0030] In an exemplary embodiment, commuter registration information may also include whether the user desires to be a driver or a rider, or whether the user elects to serve in either role. Fig. 4A illustrates information captured from customers when creating their profiles. [0033] , the ride invitation comprises the ride itinerary, which may comprise the destination address, the arrival and departure time from the destination address, the days of the week for the ride (examiner notes series of rides), the name of the driver, the driver's contact information, and/or metrics related to cost savings by joining the ride. Fig. 2 describes plurality of modules).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Willner with Gaitan to include ride series comprises a plurality of trips as part of trip data, because it will provide an accurate and efficient matching model to find the best match between riders and drivers. 

Claim 3:
Willner teaches:
The method of claim 1 wherein the metrics of the ride … include an offered fare (fig. 3a and par. [0017] describe trip information for both the driver and rider, wherein the ride metrics include originating location information, destination information, passenger/driver information and pricing information such as the price the rider is willing to pay).
While Willner describes ride information include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date, it does not explicitly teach ride series, however, analogous art in the field of ride share, Gaitan, teaches: 
Ride series ([0030] In an exemplary embodiment, commuter registration information may also include whether the user desires to be a driver or a rider, or whether the user elects to serve in either role. Fig. 4A illustrates information captured from customers when creating their profiles. [0033] the ride invitation comprises the ride itinerary, which may comprise the destination address, the arrival and departure time from the destination address, the days of the week for the ride (examiner notes series of rides), the name of the driver, the driver's contact information, and/or metrics related to cost savings by joining the ride).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Willner with Gaitan to include ride series comprises a plurality of trips as part of trip data, because it will provide an accurate and efficient matching model to find the best match between riders and drivers.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Willner in view of Gaitan, as applied in claim 1, and further in view of Rajaa Chraibi (US 2019/0019146 A1, hereinafter “Chraibi”).
Claim 2:
Willner teaches:
The method of claim 1 wherein the metrics of the ride … include passenger, pickup location, destination, pickup time, … ([0017] The driver trip information may include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date).  
While Willner describes ride information include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date, it does not explicitly teach ride series, however, analogous art in the field of ride share, Gaitan, teaches: 
Ride series ([0030] In an exemplary embodiment, commuter registration information may also include whether the user desires to be a driver or a rider, or whether the user elects to serve in either role. Fig. 4A illustrates information captured from customers when creating their profiles. [0033] the ride invitation comprises the ride itinerary, which may comprise the destination address, the arrival and departure time from the destination address, the days of the week for the ride (examiner notes series of rides), the name of the driver, the driver's contact information, and/or metrics related to cost savings by joining the ride).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Willner with Gaitan to include ride series comprises a plurality of trips as part of trip data, because it will provide an accurate and efficient matching model to find the best match between riders and drivers. 
While Willner describes ride information include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date, it does not explicitly teach drop-off time, however, analogous art in the field of ride share, Chraibi, teaches: 
drop-off time ([0033] ride information includes where from; where to; when pickup desired; when drop-off desired).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Willner and Gaitan with Chraibi to include drop off time as part of trip data, because it will provide an accurate and efficient matching model to find the best match between riders and drivers. 

Claim 4:
While Willner describes ride information include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date, and in paragraph [0021] discloses that if the rider via the rider device 116 does not accept the price (whereby the negotiation is unsuccessful) (120), the system rejects the bid and takes no confirmation action (124) indicating that the bid is rejected. It will be understood that further negotiation may occur, either form the same driver or a different driver. Bids may also be retracted if a driver's schedule changes or the drive confirms with a different traveler. Willner does not explicitly teach the following, however analogous art Chraibi, in combination with Willner, teaches: 
The method of claim 1 further including offering a previously claimed ride to the driver (Fig. 3 steps 306-309 describes offering previously claimed ride to the driver).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Willner and Gaitan with Chraibi to include offering a previously claimed ride to the driver, because aid in helping riders with rejected or cancelled trips request find a new driver to fulfill their request. 

Claim 5:
Willner teaches:
The method of claim 4 wherein a bonus is offered to the driver to take the … claimed ride (fig. 3b steps 118 describes adjusting price bid/bonus offered to the driver in order to negotiate). 
While Willner describes ride information include destination information, route information, passenger information and/or pricing information. In one example, a driver may post trip information associated with an empty run from location A to location B at a certain time and on a certain date, and in paragraph [0021] discloses that if the rider via the rider device 116 does not accept the price (whereby the negotiation is unsuccessful) (120), the system rejects the bid and takes no confirmation action (124) indicating that the bid is rejected. It will be understood that further negotiation may occur, either form the same driver or a different driver. Bids may also be retracted if a driver's schedule changes or the drive confirms with a different traveler. Willner does not explicitly teach the following, however analogous art Chraibi, in combination with Willner, teaches: 
previously claimed ride (Fig. 3 steps 306-309 describes offering previously claimed ride).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Willner and Gaitan with Chraibi to include offering a previously claimed ride to the driver, because aid in helping riders with rejected or cancelled trips request find a new driver to fulfill their request. 

Claim 6:
Willner teaches:
The method of claim 5 wherein the bonus escalates in value until the previously claimed ride is claimed by the driver(fig. 3b steps 118 describes adjusting price bid/bonus offered to the driver in order to negotiate, wherein if the negotiation is successful the ride gets reserved by driver as illustrated in steps 119, 112, 114, and 116. Par. [0024] the steps depicted in flowchart(s) shown in FIGS. 3a-3c may occur in a linear manner, the driver via driver device or the rider via rider device may participate in multiple ongoing negotiations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170330111 A1
SYSTEMS AND METHODS FOR MANAGING TRAVEL OPTIONS
Vogel; Henry et al.
US 20180108103 A1
SYSTEMS AND METHODS FOR MATCHING AND DISPLAYING SERVICE REQUEST AND AVAILABLE VEHICLES
Li; Junqin et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683


                                                                                                                                                                                                   /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683